DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 09/30/2021.
Applicant’s amendments filed 09/30/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a composite current of the emitter region and the base region”, however, the original specification does not recite “a composite current of the emitter region and the base region”. 
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a composite current of the emitter region and the base region”, and it is unclear which particular current applicant is referring to because the original specification does not recite “a composite current of the emitter region and the base region”. Specifically, the specification discloses (e.g., paragraphs [0023], [0045], [0046]) “a recombination current of the emitter region and the base region”. 
For the purposes of compact prosecution, limitations “a composite current of the emitter region and the base region” is interpreted as “a recombination current of the emitter region and the base region”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0170304 to Kim in view of Boulenc (US Patent No. 9,257,526), Sutardja et al. (US Patent No. 7,939,414, hereinafter Sutardja), and Sutardja et al. (US Patent No. 7,863,709, hereinafter Sutardja (‘709)).
With respect to Claim 1, Kim discloses a bipolar junction transistor (BJT) device structure (Kim, Figs. 1-2, ¶0006-¶0014, ¶0034-¶0047), wherein the BJT device structure comprises at least:

       a base region (142) (Kim, Figs. 1-2, ¶0036, ¶0040) located at a periphery of the emitter region (140); and a collector region (144) located at a periphery of the base region (142).
	Further, Kim does not specifically disclose (1) a barrier layer structure, the barrier layer structure being a frame structure surrounding a periphery of the N+ region; (2) a plurality of mutually spaced shallow trench isolation (STI) regions are provided on the N+ region of the emitter region, wherein the plurality of mutually spaced STI regions are configured to reduce a composite current of the emitter region and the base region.
Regarding (1), Kim teaches that the silicide layer structure (160) (Kim, Figs. 1-2, ¶0044) has a width smaller than a width of the emitter region (140). Further, Boulenc teaches forming a bipolar transistor (Boulenc, Figs. 7, 9, Col. 1, lines 9-13, lines 64-67; Col. 2, lines 1-2; Col. 4, lines 35-53; Col. 5, lines 11-34; Col. 6, lines 14-28) having high performance in terms of gain and frequency resistance, wherein the bipolar transistor has a square or rectangular shape, a gate structure (GT) is formed around the emitter region (e.g., END) and being a frame structure surrounding a periphery of the emitter region, and the base region (BD) is formed around the gate structure (GT), wherein by adjusting the bias voltage of the gate (GT), the gain of the transistor is changed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the BJT device of Kim by forming the silicide layer structure of Kim as a barrier layer structure having a smaller width than a width of the emitter region as taught by Kim, and as a gate structure surrounding a periphery of the emitter region as taught by Boulenc to have a barrier layer 
Regarding (2), Sutardja teaches forming a bipolar transistor (Sutardja, Fig. 2, Col. 1, lines 22-23, lines 45-67; Col. 3, lines 12-22; lines 45-67; Col. 4, lines 1-2) having a plurality of emitter fingers and a plurality of isolation trenches having a reduced isolation trench width, wherein the bipolar transistor has reduced overall device width, decreased implant interference, and improved performance; specifically, a plurality of mutually spaced STI regions (30) (Sutardja, Fig. 2, Col. 3, lines 45-67; Col. 4, lines 1-2) are provided on the emitter region to separate a plurality of emitter regions (28), wherein the base regions (32) are formed on a periphery of the emitter regions (28), and separated from the emitter regions (28) by isolation trenches (18).
Further, Sutardja (‘709) teaches forming bipolar junction transistor arrays (Sutardja (‘709), Figs. 1A, 2A-2O; Col. 3, lines 30-41; Col. 5, lines 49-56), wherein forming the interfaces of base (104) and emitters (102) at specific locations (e.g., away from the N+ lines 112 overlapping a plurality of isolation trench lines 110) would result in less recombination current (e.g., recombination of P+ ions and N+ ions) so that the current gain (beta) would increase.
Thus, a person of ordinary skill in the art would recognize that by forming a plurality of interfaces between the base and the emitter regions isolated by a plurality of isolation trench lines would result in less recombination current than that from a single interface between the base region and an emitter region not divided by a plurality of isolation trenches.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the BJT device of Kim by forming a plurality of emitter regions separated by a plurality of mutually spaced STI regions as taught by Sutardja, wherein a plurality of interfaces is formed between the base and the emitter regions as taught by Sutardja (‘709) to have the BJT device, wherein a plurality of mutually spaced shallow trench isolation (STI) regions are provided on the N+ region of the emitter region, wherein the plurality of mutually spaced STI regions are configured to reduce a composite current of the emitter region and the base region in order to provide improved bipolar transistor having a 
Regarding claim 2, Kim in view of Boulenc, Sutardja and Sutardja (‘709) discloses the BJT device structure according to claim 1. Further, Kim does not specifically disclose that cross-sectional shapes of the plurality of mutually spaced STI regions are a plurality of mutually spaced strip structures, and the plurality of mutually spaced strip structures are evenly spaced in the barrier layer structure. However, Sutardja (‘709) teaches forming a bipolar transistor array (Sutardja (‘709), Fig. 1A, Col. 1, lines 15-17, lines 32-53; Col. 3, lines 21-47) having high density and high current gain, wherein the emitter region between the collector pickups regions (116) includes a plurality of emitter regions (102) isolated by a plurality of isolation trench lines (110) so that cross-sectional shapes of the plurality of mutually spaced STI regions (110) are a plurality of mutually spaced strip structures, and the plurality of mutually spaced strip structures are evenly spaced the collector pickups regions (116).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the BJT device of Kim/Boulenc/Sutardja/Sutardja (‘709) by forming a plurality of emitter regions separated by a plurality of isolation trench lines as taught by Sutardja (‘709), wherein the plurality of emitter regions are formed in the emitter region of Kim/Boulenc/Sutardja/Sutardja (‘709) surrounded by the barrier layer structure to have the BJT device, wherein cross-sectional shapes of the plurality of mutually spaced STI regions are a plurality of mutually spaced strip structures, and the plurality of mutually spaced strip structures are evenly spaced in the barrier layer structure in order to provide improved bipolar transistor having a plurality of emitter fingers to enhance the device performance, and with reduced overall device width by minimizing spacing between the isolation trenches (Sutardja (‘709), Col. 1, lines 15-17, lines 32-53; Col. 3, lines 21-29).
Regarding claim 3, Kim in view of Boulenc, Sutardja and Sutardja (‘709) discloses the BJT device structure according to claim 1. Further, Kim discloses the BJT device structure, wherein the base region (142) (Kim, Figs. 1-2, ¶0036, ¶0040) located at the periphery of the emitter region (140) is isolated from 
Regarding claim 4, Kim in view of Boulenc, Sutardja and Sutardja (‘709) discloses the BJT device structure according to claim 3. Further, Kim discloses the BJT device structure, wherein a metal electrode (e.g., the metal silicide 162 on the base 142 and contact plug 174 connected to metal wiring 172) (Kim, Figs. 1-2, ¶0044, ¶0047) constituting a base of the BJT device structure is provided on the P+ region (142).
Regarding claim 5, Kim in view of Boulenc, Sutardja and Sutardja (‘709) discloses the BJT device structure according to claim 4. Further, Kim discloses the BJT device structure, wherein the collector region consists of an N-well (120) (Kim, Figs. 1-2, ¶0034, ¶0037) located at a periphery of the P-well (110) and an N+ region (144) on the N-well (120), and the collector region is isolated from the base region (142) by an STI region (108).
Regarding claim 6, Kim in view of Boulenc, Sutardja and Sutardja (‘709) discloses the BJT device structure according to claim 5. Further, Kim discloses the BJT device structure, wherein a metal electrode (e.g., the metal silicide 164 on the collector 144 and contact plug 174 connected to metal wiring 172) (Kim, Figs. 1-2, ¶0042-¶0044, ¶0047) constituting a collector of the BJT device structure is provided on the N+ region (144) constituting the collector region.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,978,745 to Wang et al. (hereinafter Wang) in view of Boulenc (US Patent No. 9,257,526) and Sutardja (‘709) (US Patent No. 7,863,709).
With respect to Claim 1, Wang discloses a bipolar junction transistor (BJT) device structure (Wang, Figs. 1-2, 3-4, Col. 1, lines 7-9; lines 37-59; Col. 2, lines 34-67; Col. 3, lines 1-67; Cols. 4-7), wherein the BJT device structure comprises at least:
        a P-well (W1, a first conductivity type well P-W1 for NPN BJT) (Wang, Figs. 1-2, 3-4, Col. 3, lines 18-60); an N region (41, a second conductivity type (N) region in the emitter region R1) located on the P-well (W1); a barrier layer structure (e.g., a gate structure G in Fig. 2 or a gate structure G1 in Fig. 4) (Wang, Figs. 1-2, 3-4, Col. 3, lines 61-67; Col. 4, lines 1-18; Col. 6, lines 42-67; Col. 7, lines 1-22) located on the N region (41), the barrier 
       a base region (R2) (Wang, Figs. 1-2, 3-4, Col. 2, lines 62-67; Col. 3, lines 1-17) located at a periphery of the emitter region (R1); and a collector region (R3) located at a periphery of the base region (R2).
	Further, Wang does not specifically disclose (1) an N+ region located on the P-well; the barrier layer structure being a frame structure surrounding a periphery of the N+ region; (2) wherein the plurality of mutually spaced STI regions are configured to reduce a composite current of the emitter region and the base region.
Regarding (1), Boulenc teaches forming a bipolar transistor (Boulenc, Figs. 7, 9, Col. 1, lines 9-13, lines 64-67; Col. 2, lines 1-2; Col. 4, lines 35-53; Col. 5, lines 11-34; Col. 6, lines 14-28) having high performance in terms of gain and frequency resistance, wherein the bipolar transistor has a square or rectangular shape, and comprises N+ type doped emitter region (e.g., END) (Boulenc, Figs. 7, 9, Col. 5, lines 11-34) located on the P-well (BPW) for the NPN-type bipolar transistor, a gate structure (GT) is formed around the emitter region (e.g., END) and being a frame structure surrounding a periphery of the emitter region, and the base region (BD) is formed around the gate structure (GT), wherein by adjusting the bias voltage of the gate (GT), the gain of the transistor is changed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the BJT device of Wang by forming the NPN-type bipolar transistor comprising N+ type doped emitter region and a frame gate structure surrounding a periphery of the emitter region as taught by Boulenc to have the BJT device structure that comprises an N+ region located on the P-well; 
Regarding (2), Sutardja (‘709) teaches forming bipolar junction transistor arrays (Sutardja (‘709), Figs. 1A, 2A-2O; Col. 3, lines 30-41; Col. 5, lines 49-56), wherein forming the interfaces of base (104) and emitters (102) at specific locations (e.g., away from the N+ lines 112 overlapping a plurality of isolation trench lines 110) would result in less recombination current (e.g., recombination of P+ ions and N+ ions) so that the current gain (beta) would increase.
Thus, a person of ordinary skill in the art would recognize that by forming a plurality of interfaces between the base and the emitter regions isolated by a plurality of isolation trench lines would result in less recombination current than that from a single interface between the base region and an emitter region not divided by a plurality of isolation trenches.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the BJT device of Kim by forming a plurality of interfaces between the base and the emitter regions as taught by Sutardja (‘709) to have the BJT device, wherein the plurality of mutually spaced STI regions are configured to reduce a composite current of the emitter region and the base region in order to provide improved bipolar transistor device with increased current gain (beta) (Sutardja (‘709), Col. 3, lines 21-41; Col. 5, lines 49-56).
Regarding claim 2, Wang in view of Boulenc and Sutardja (‘709) discloses the BJT device structure according to claim 1. Further, Wang discloses the BJT device structure, wherein cross-sectional shapes of the plurality of mutually spaced STI regions (20) (Wang, Figs. 1-2, 3-4, Col. 2, lines 53-61; Col. 3, lines 1-17; Col. 5, lines 4-22; Col. 6, lines 1-41) are a plurality of mutually spaced strip structures, and the plurality of mutually spaced strip structures are evenly spaced in the barrier layer structure (e.g., gate structures surrounding the emitter region R1).
Regarding claim 3, Wang in view of Boulenc and Sutardja (‘709) discloses the BJT device structure according to claim 1. Further, Wang discloses the BJT device structure, wherein the base region (R2) (Wang, Figs. 1-2, 3-4, Col. 2, lines 53-61; Col. 3, lines 1-17; Col. 5, lines 4-22; Col. 6, lines 1-41)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the BJT device of Wang/Boulenc/Sutardja (‘709)  by forming the NPN-type bipolar transistor comprising N+ type doped emitter region and P+ doped base contact region as taught by Boulenc to have the BJT device structure that comprises a P+ region on the P-well in order to provide a bipolar transistor having high performance in terms of gain and frequency resistance (Boulenc, Col. 1, lines 9-13, lines 64-67; Col. 2, lines 1-2; Col. 5, lines 32-34; Col. 6, lines 14-28).
Regarding claim 4, Wang in view of Boulenc and Sutardja (‘709) discloses the BJT device structure according to claim 3. Further, Wang discloses the BJT device structure, wherein an electrode (e.g., the contact structures 70) (Wang, Figs. 1-2, 3-4, Col. 4, lines 25-29; Col. 5, lines 4-22; Col. 6, lines 1-41) constituting a base of the BJT device structure is provided on the P region (42), but does not specifically disclose a metal electrode on the P+ region. However, Wang teaches forming gate electrode comprised of a metal material or semiconductor material (Wang, Figs. 1-2, 3-4, Col. 4, lines 1-9). Further, Boulenc teaches forming a bipolar transistor (Boulenc, Figs. 7, 9, Col. 1, lines 9-13, lines 64-67; Col. 2, lines 1-2; Col. 4, lines 35-53; Col. 5, lines 11-34; Col. 6, lines 14-28) comprising N+ type doped emitter region (e.g., END) (Boulenc, Figs. 7, 9, Col. 5, lines 11-34) and P+ doped base contact region located on the P-well (BPW) for the NPN-type bipolar transistor, a gate structure (GT) is formed around the emitter region (e.g., END) and being a frame structure surrounding a periphery of the emitter region, and the base region (BD) is formed around the gate structure (GT), wherein by adjusting the bias voltage of the gate (GT), the gain of the transistor is changed.

Regarding claim 5, Wang in view of Boulenc and Sutardja (‘709) discloses the BJT device structure according to claim 4. Further, Wang discloses the BJT device structure, wherein the collector region (R3) consists of an N-well (W2) (Wang, Figs. 1-2, 3-4, Col. 3, lines 18-60) located at a periphery of the P-well (W1) and an N region (43) on the N-well (W2), and the collector region is isolated from the base region (R2) by an STI region (20), but does not specifically disclose N+ region on the N-well. However, Boulenc teaches forming a bipolar transistor (Boulenc, Figs. 7, 9, Col. 1, lines 9-13, lines 64-67; Col. 2, lines 1-2; Col. 4, lines 35-53; Col. 5, lines 11-34; Col. 6, lines 14-28) comprising N+ type doped emitter region (e.g., END) (Boulenc, Figs. 7, 9, Col. 5, lines 11-34) and N+ doped collector contact region (CPD), wherein the N+ doped collector contact (CPD) is located on the N-well for the NPN-type bipolar transistor, a gate structure (GT) is formed around the emitter region (e.g., END) and being a frame structure surrounding a periphery of the emitter region, and the base region (BD) is formed around the gate structure (GT), wherein by adjusting the bias voltage of the gate (GT), the gain of the transistor is changed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the BJT device of Wang/Boulenc/Sutardja (‘709)  by forming the NPN-type bipolar transistor comprising N+ type doped collector region as taught by Boulenc to have the BJT device structure that comprises N+ region on the N-well in order to provide a bipolar transistor having high performance in terms of gain and frequency resistance (Boulenc, Col. 1, lines 9-13, lines 64-67; Col. 2, lines 1-2; Col. 5, lines 32-34; Col. 6, lines 14-28).
Regarding claim 6, Wang in view of Boulenc and Sutardja (‘709) discloses the BJT device structure according to claim 5. Further, Wang discloses the BJT device structure, wherein an electrode (e.g., the contact structures 70) (Wang, Figs. 1-2, 3-4, Col. 4, lines 25-29; Col. 5, lines 4-22; Col. 6, lines 1-41) constituting a collector of the BJT device structure is provided on the N region (43) constituting the collector region, but does not specifically disclose a metal electrode on the N+ region. However, Wang teaches forming gate electrode comprised of a metal material or semiconductor material (Wang, Figs. 1-2, 3-4, Col. 4, lines 1-9). Further, Boulenc teaches forming a bipolar transistor (Boulenc, Figs. 7, 9, Col. 1, lines 9-13, lines 64-67; Col. 2, lines 1-2; Col. 4, lines 35-53; Col. 5, lines 11-34; Col. 6, lines 14-28) comprising N+ type doped emitter region (e.g., END) (Boulenc, Figs. 7, 9, Col. 5, lines 11-34) and N+ doped collector contact region (CPD), wherein the N+ doped collector contact (CPD) is located on the N-well for the NPN-type bipolar transistor, a gate structure (GT) is formed around the emitter region (e.g., END) and being a frame structure surrounding a periphery of the emitter region, and the base region (BD) is formed around the gate structure (GT), wherein by adjusting the bias voltage of the gate (GT), the gain of the transistor is changed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the BJT device of Wang/Boulenc/Sutardja (‘709)  by forming the NPN-type bipolar transistor comprising N+ doped collector contact region as taught by Boulenc, and a contact structure for forming the collector of  the NPN-type BJT comprised of a conductive material including a metal material to have the BJT device structure that comprises a metal electrode on the N+ region in order to provide improved bipolar transistor having high performance in terms of gain and frequency resistance (Wang, Col. 1, lines 37-43; Boulenc, Col. 1, lines 9-13, lines 64-67; Col. 2, lines 1-2; Col. 5, lines 32-34; Col. 6, lines 14-28).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0170304 to Kim in view of Boulenc (US Patent No. 9,257,526), Sutardja (US Patent No. 7,939,414), and Sutardja (‘709) (US Patent No. 7,863,709) as applied to claim 1, and further in view of Arendt  (US 2008/0087918).
Regarding claim 7, Kim in view of Boulenc, Sutardja and Sutardja (‘709) discloses the BJT device structure according to claim 1. Further, Kim does not specifically disclose that a cross- sectional dimension of the emitter region is 2 m*2 m. However, Arendt teaches forming a bipolar junction m*2 m.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the BJT device of Kim/Boulenc/Sutardja/Sutardja (‘709) by forming a bipolar junction transistor device having a symmetric structure and a specific width as taught by Arendt to have the BJT device, wherein a cross- sectional dimension of the emitter region is 2 m*2 m in order to provide improved bipolar transistor having optimized device characteristics (Arendt, ¶0002, ¶0016-¶0017, ¶0020).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,978,745 to Wang in view of Boulenc (US Patent No. 9,257,526) and Sutardja (‘709) (US Patent No. 7,863,709) as applied to claim 1, and further in view of Arendt  (US 2008/0087918).
Regarding claim 7, Wang in view of Boulenc and Sutardja (‘709) discloses the BJT device structure according to claim 1. Further, Wang does not specifically disclose that a cross- sectional dimension of the emitter region is 2 m*2 m. However, Arendt teaches forming a bipolar junction transistor device having a symmetric structure (Arendt, Fig. 1, ¶0002, ¶0014-¶0020) with a ring layout that reduces the parasitic base resistance and provides optimized device characteristics, wherein the a base ring (105) (Arendt, Fig. 1, ¶0019-¶0020) surrounds an emitter ring, and the width of the emitter ring is 1 micrometer so that a cross- sectional dimension of the emitter region along a line extending through the center of the symmetric device in a horizontal direction and a vertical direction is 2 m*2 m.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the BJT device of Wang/Boulenc/Sutardja (‘709)  by forming a bipolar junction transistor device having a symmetric structure and a specific width as taught by Arendt to have the BJT device, wherein a cross- sectional dimension of the emitter region is 2 m*2 m in order to provide improved bipolar transistor having optimized device characteristics (Arendt, ¶0002, ¶0016-¶0017, ¶0020).
Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive.
In response to Applicants argument that “[a]s recited in claim 1, "the plurality of mutually spaced STI regions are configured to reduce a composite current of the emitter region and the base region." As such, the amplification factor of the claimed BJT device is improved (see paragraphs [0023] and [0046] of the instant application). Applicant respectfully submits that Sutardja fails to disclose, teach, or suggest at least these features of amended claim 1.” (pages 7 and 8 of Applicant’s Remarks), it is noted that Sutardja (‘709) teaches that forming the interfaces of base (104) and emitters (102) at specific locations (e.g., away from a plurality of N+ lines 112 overlapping a plurality of isolation trench lines 110) (Sutardja (‘709) , Figs. 1A, 2L, Col. 5, lines 49-56) would result in less recombination current (e.g., recombination of P+ ions and N+ ions) so that the current gain (beta) would increase. Thus, a person of ordinary skill in the art would recognize that forming a plurality of STI regions in the emitter region would result in forming a plurality of interfaces between the base region and the emitter regions isolated by a plurality of STI, and that would result in less recombination current compare to a recombination current resulting from a single interface between the base region and an emitter region not divided by a plurality of isolation trenches.
Thus, applicant’s arguments are not persuasive by the above reasons and the rejection of claim 1 using the prior arts by Kim, Boulenc, Sutardja, and Sutardja (‘709) is maintained.
Regarding the rejection of claim 1 using the prior arts by Wang and Boulenc, it is noted that applicant’s arguments are not persuasive by the above reasons and the rejection of claim 1 using the prior arts by Wang, Boulenc, and Sutardja (‘709) is maintained.
Regarding dependent claims 2-7 which depend on the independent Claim 1, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891